 

Exhibit 10.6

> > > > > > > > > Ronald A. Rittenmeyer     President and Chief Executive
> > > > > > > > > Officer
> > > > > > > > > 
> > > > > > > > > > > > >    5400 Legacy  Drive
> > > > > > > > > > > > > 
> > > > > > > > > > > > >    Plano, Texas 75024

[eds.jpg]

 

December 20, 2007

 

Michael H. Jordan

[address]

 

Dear Mike:

 

As conveyed by the EDS Board of Directors, in conjunction with your role as
Chairman Emeritus of EDS effective December 31, 2007, you will continue to
receive base salary at an annual rate of $1,400,000, and continue to be eligible
to receive standard employee benefits, including retirement and health and
welfare benefits.  You will also continue to receive the executive perquisites
that were available to you as Chairman (e.g., financial counseling, use of car
and driver, reasonable personal use of aircraft).

 

Although you will not be eligible to participate in EDS' 2008 Corporate Bonus
Plan nor receive future annual equity compensation awards (e.g., Performance
RSUs or stock options) under EDS' long-term incentive plan, as you are aware, on
December 4, 2007, the Compensation and Benefits Committee granted to you 255,000
stock options at an exercise price of $19.905 per share.  That award will vest
100% at the end of one year and remain exercisable for three additional years
(the grant agreement associated with that award is attached as Appendix "A").  I
am also attaching your revised Change of Control Employment Agreement (it is
attached as Appendix "B"), which as you are aware has been modified to exclude
the 2.99X base salary and target bonus component in the event of a separation
associated with a change of control. 

 

This letter, together with the attached Change of Control Agreement, your
existing Indemnification Agreement, and any written agreements between you and
EDS issued pursuant to and/or in conjunction with the Amended and Restated EDS
Incentive Plan, which are incorporated herein by reference, constitute the
entire agreement of the parties, and supersede and prevail over all other prior
agreements, whether oral or written.

 

Please indicate your concurrence to the above by signing below.  As always, do
not hesitate to contact Mike Paolucci or me if you have any questions. 

 

                                                                       
Sincerely,

 

                                                                        /S/
RONALD A. RITTENMEYER

 

                                                                        Ronald
A. Rittenmeyer

                                                                       
President and Chief Executive Officer

 

 

 

/S/ MICHAEL H. JORDAN       
                                                                                                          
             December 20, 2007  

Michael H.
Jordan                                                                                                                                               
Date


